The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 10/31/19, in which Claims 1-20 are presented for examination of which Claims 1, 10 and 16 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (Byers; US 2016/0235236) in view of LIANG et al. (Liang; US 2018/0330319), further in view of Aurness et al. (Aurness; US 4,944,422).
Regarding Claim 1, Byers discloses a system (Abstract), comprising:
an alignment mechanism ([0043] while approaching smart postal box 102, the vehicle may photograph smart postal box 102 and its beacon lights and use this information to correctly align itself with smart postal box 102) for aligning a delivery side (side of the vehicle with the gripper 118 of Fig 1) of a vehicle (108 of Fig 1) with a receiving door (208 or 222 of Fig 2B) of a package locker (102 of Fig 1), the alignment mechanism being associated with either the vehicle or the package locker ([0043]); and
a delivery arm configured to extend and retract between the delivery door and the receiving door, wherein a package can be translated from the vehicle to the package locker ([0020] vehicle operates a robotic gripper 118 to place package 110 into one of compartments 112), but doesn’t specify a delivery door on the side of the vehicle and a shroud.
In the same field of endeavor, Liang discloses an information processing system and the autonomous vehicles for transferring of a package from one traveling autonomous vehicle to another traveling autonomous vehicle.
Liang discloses a delivery door on a side of a delivery vehicle (33 or 43 of Fig 3; [0027] the two traveling autonomous vehicles each opens an opening 33 and 43).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers with Liang using a delivery door in order to store packages inside the vehicle before using a door to allow easy access for the gripper to retrieve a package to be delivered into the postal box.
The combination doesn’t specify a covering for packages.
In the same field of endeavor, Aurness discloses an expandable delivery box, including a free-standing metal box with a full top cover, a fully enclosed expandable front box member and two fully enclosed, extendable side members.
Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers and Liang with Aurness using a covering in order to protect a package to be delivered from the elements.
Regarding Claim 2, Byers discloses the package locker further comprises a location sensor configured to generate location signals that are indicative of a location of the package locker ([0039] GPS).
2>Regarding Claim 3, Byers discloses the alignment mechanism comprises:
a light emitting device (214 of Fig 2A beacon lights);
a camera ([0022], [0032]); and
a controller (230 Fig 2,) comprising a processor (320 of Fig 3) and memory (340 of Fig 3), the processor being configured to execute instructions stored in the memory to determine when the delivery side and the receiving door are aligned based on:
a determination of a location of the vehicle in relation to the location signals ([0022]); and
camera images obtained from the camera, wherein the camera images include an alignment target which is illuminated by the light emitting device ([0022]).
The smart postal box (102), has a controller, but Byers doesn’t specify that the vehicle has a controller, though it would require some computing device on an autonomous vehicle ([0022]) to navigate and deliver a package to a postal box.
Liang teaches a controller with memory in the delivery vehicle to navigate and deliver packages ([0021], Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers with Liang using a controller in the vehicle in order to provide significantly more efficient transportation and delivery of packages, reducing the need to transportation hubs, transportation time and/or energy consumption.
3>Regarding Claim 5, Byers disclosesdelivery arm when the delivery side and the receiving door are aligned ([0022], [0043]). 
Liang discloses a delivery door on delivery vehicle (33 or 43 of Fig 3) and a controller with memory in the delivery vehicle to navigate and deliver packages ([0021], Fig 2).
Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).
5>Regarding Claim 6, Byers discloses a distance sensor that detects a distance between the vehicle and the package locker ([0043] road vehicle 104 may use the beacons to set its distance from smart postal box 102 and position itself).
3>Regarding Claim 8, Byers discloses the controller is configured to determine that the package locker is empty prior to transferring the package from the vehicle to the package locker through the delivery arm ([0066] the controller may determine the compartment based on the size or shape of the package to be delivered in relation to the compartment, the current status of the compartment (e.g., the compartment is currently occupied with another package, the compartment is scheduled to become empty at a certain time)).
Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Byers and Liang.
Regarding Claim 10, Byers discloses a method (Abstract), comprising:
performing a first alignment of a delivery side (side of vehicle with gripper 118 of Fig 1) of a vehicle with a receiving door of a package locker (102 of Fig 1) using location signals that are indicative of a location of the package locker ([0022] UAV 104 can use them to locate a specific smart postal box from long distances, and perform precise, efficient approaches, to locate the postal delivery box; [0043] vehicle approaches postal box using GPS);
performing a second alignment of the delivery door with the receiving door based on camera images of an alignment target; and transferring a package from the vehicle to the package locker ([0022] once near the postal box, the delivery vehicle can fine align the vehicle with the postal box; [0043] vehicle aligns using camera), but doesn’t specify a delivery door.
Liang discloses a delivery door on delivery vehicle (33 or 43 of Fig 3).
Regarding Claim 11, Byers discloses obtaining the camera images ([0022], [0043]);
determining misalignment between the camera and the alignment target ([0022], [0043]);
determining vehicle position adjustments based on the misalignment (necessary for gripper to deliver the package 110 into the postal box door 208 of Fig 2B);
transmitting the vehicle position adjustments to the vehicle ([0022], [0043] in order for the vehicle to navigate and deliver packages to the postal box, the autonomous vehicle must make adjustments): and transmitting a stop indication to the vehicle when the misalignment is within a specified threshold range ([0022] the vehicle is able to locate the postal box from a long distance, and would necessarily have to stop once next to the box).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byers and Liang, further in view of Aurness.
Regarding Claim 13, Byers discloses extending a delivery arm (118) between the delivery door of the vehicle and the receiving door of the package locker after the second alignment (Fig 1, [0022], [0043]), but doesn’t teach a shroud.
Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).
13>Regarding Claim 14, Byers discloses determining that a distance between the delivery side and the receiving door matches a distance traveled by the shroud when the delivery arm is extended ([0022], [0043] necessary to properly deliver the package).
Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).
13>Regarding Claim 15, Byers discloses determining that the package locker is empty prior to transferring the package ([0066]).

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byers and Liang, further in view of Aurness.
Regarding Claim 16, Byers discloses a device, comprising:


instruct a first alignment of a delivery holder of a vehicle with a receiving door of a package locker (102 of Fig 1) using location signals that are indicative of a location of the package locker ([0022] UAV 104 can use them to locate a specific smart postal box from long distances, and perform precise, efficient approaches, to locate the postal delivery box[0043] vehicle approaches postal box using GPS); and
instruct a second alignment of the delivery door with the receiving door based on camera images of an alignment target, wherein a package can be transferred from the vehicle to the package locker after the second alignment ([0022] once near the postal box, the delivery vehicle can fine align the vehicle with the postal box; [0043] vehicle aligns using camera).
The smart postal box (102), has a controller, but Byers doesn’t specify that the vehicle has a controller, though it would require some computing device on an autonomous vehicle ([0022]) to navigate and deliver a package to a postal box; and doesn’t specify a delivery door.
Liang teaches a controller with memory in the delivery vehicle to navigate and deliver packages ([0021], Fig 2).  Liang discloses a delivery door on delivery vehicle (33 or 43 of Fig 3).
Regarding Claim 18, Byers discloses the processor is configured to: obtain the camera images; determine a distance between the delivery side and the receiving door; and determine a misalignment between the camera and the alignment target ([0022], [0043] necessary in order for the vehicle to transition form an unaligned position to an aligned position).
Liang discloses a delivery door on delivery vehicle (33 or 43 of Fig 3).
18>Regarding Claim 19, Byers discloses the processor is configured to:
determine vehicle position adjustments based on the misalignment ([0022], [0043] necessary for );
transmit the vehicle position adjustments to the vehicle [0022], [0043] in order for the vehicle to navigate to the postal box, the autonomous vehicle must make adjustments, based on sensed information transmitted to the controller): and 
transmit a stop indication to the vehicle when the misalignment is within a specified threshold range ([0022], [0043] to correctly deliver a package, the gripper must be able to stop moving when within range of delivering/letting go of the package into the postal box).
Regarding Claim 20, Byers discloses the processor is configured to determine that the package locker is empty prior to transferring the package ([0066]).


Allowable Subject Matter
Claims 4, 7, 9, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Myllymaki (US 9,256,852) discloses an autonomous delivery platform with a road vehicle operative to receive destination information, and to drive to a destination. A package securing subsystem is attached to the autonomous road vehicle and comprises at least one securable compartment.  Upon receipt of compartment access information, to permit access to the compartment, using an access door on the side of the vehicle.
b.	Urban (US 2019/0291961) discloses a system to accept a delivery through an opening such as a window in a wall of a package that is transported by any aerial vehicle such as a drone or other similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685